       Case: 3:19-cr-00090-wmc Document #: 17 Filed: 07/30/19 Page 1 of 2


                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN
_________________________________________________________________________________________

UNITED STATES OF AMERICA,
                                     Plaintiff,                            ORDER
       v.
                                                                        19-cr-90-wmc
FREDERICK G. KRIEMELMEYER,
                                   Defendant.
__________________________________________________________________________________________

       On July 23, 2019, defendant Frederick G. Kriemelmeyer appeared in court to be

arraigned, but otherwise refused to cooperate in any fashion with the proceedings, essentially

asserting a Fifth Amendment privilege whenever he was addressed in any fashion. Although Dr.

Kriemelmeyer proclaimed that he was representing himself, he refused to engage in a Faretta

colloquy, so the court appointed AFD Joseph Bugni to represent him over Dr. Kriemelmeyer’s

objection.   The court excused Dr. Kriemelmeyer from being booked because it had his

information on file in his previous tax evasion prosecution, Case No. 07-cr-52.

       On July 29, 2019, Pretrial Services reported that it did not know where Dr.

Kriemelmeyer was residing, that Dr. Kriemelmeyer point-blank refused to tell Pretrial Services

where he was living, and that Pretrial Services suspected he was living in Minnesota. As a matter

of procedure, case management and courtesy, the Pretrial Services Office for the District of

Minnesota is entitled to know if Dr. Kriemelmeyer is residing in its district, where he is living,

and that he is under a release order entered by this court.

       On July 30, 2019, the court held a telephonic hearing with AUSA Elizabeth Altman,

AFD Joseph Bugni and PTSO Ryan Plender to discuss this situation. No one who participated

in the call knew for certain where Dr. Kriemelmeyer was residing, and no one had a telephone

number for him other than his clinic number. AFD Bugni asked for the opportunity to persuade

Dr. Kriemelmeyer to divulge his home address. The court gave him through the end of the work

week. This court is willing to indulge Dr. Kriemelmeyer’s idiosyncracies up to a point, but his

refusal to provide his home address is unacceptable. Pretrial Services is entitled to know how

and where to contact the defendant in this case.
       Case: 3:19-cr-00090-wmc Document #: 17 Filed: 07/30/19 Page 2 of 2




                                              ORDER

       It is ORDERED that not later than August 2, 2019, defendant Frederick G.

Kriemelmeyer shall provide this court’s Pretrial Services Office with the address of his residence

and with a telephone number at which he can be reached, and shall allow Pretrial Services to

verify this information in the manner it deems necessary.        Failure timely to provide this

information shall result in this court issuing an arrest warrant for defendant and his return to

this court for a revocation hearing.



       Entered this 30th day of July, 2019.

                                              BY THE COURT:
                                              /s/
                                              STEPHEN L. CROCKER
                                              Magistrate Judge




                                                    2
